Citation Nr: 0105807	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  99-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran' active duty from July 1967 to April 1970 has 
been confirmed.  His report of separation also lists over 
four and one-half years of prior active service, and he has 
reported active service from December 1962 to December 1966, 
but his service prior to July 1967 has not been verified.  
Since his exact period of service is not critical to this 
decision, delay for such verification is not indicated.  

This is an appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), St. Louis, 
Missouri, Committee on Waivers and Compromises which denied 
entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The basis for the 
decision was that the veteran's request for waiver of 
recovery of the indebtedness had not been timely filed.  The 
overpayment was initially in the amount of $9,481.  Later, it 
was reduced to $1,236.  The balance of the indebtedness is 
reported to be $956.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
timeliness of his request for waiver of recovery of the 
overpayment has been obtained by the regional office.

2.  The veteran submitted a claim for disability pension in 
May 1995.  He indicated that for the 12-month period 
preceding the date of his claim he and his wife had each 
received wages.  He stated that neither of them would have 
any wages after the date of his claim.  

3.  In August 1995 the veteran was awarded improved 
disability pension commencing in June 1995 based on no income 
for himself or his spouse.  

4.  In August 1998 the regional office reduced the veteran's 
award of improved disability pension effective in June 1995 
based on wages for the veteran of $987 and wages for his 
spouse of $2,586.  This action resulted in an overpayment of 
$9,481.  The overpayment was later reduced to $1,236 and the 
balance was eventually reported to be $956.  

5.  On September 7, 1998, the veteran was notified of the 
indebtedness and of his right to request a waiver within 180 
days from the date of notification.

6.  There is a reasonable probability that a communication 
from the veteran in December 1998 was intended to constitute 
a request for waiver of recovery of the overpayment.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the 
overpayment of improved disability pension benefits was 
timely submitted and may be considered on its merits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his appeal regarding 
timeliness of his request for waiver of recovery of the 
overpayment and afforded the opportunity to submit such.  The 
Board considers that all necessary notice has been furnished 
with regard to that claim and that the VA duty to assist the 
veteran with regard to that claim has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096-98, (2000) (to be codified at 38 U.S.C. 
§§ 5103 and 5103A).

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individual's receipt of 
the notification of indebtedness beyond the time customarily 
required from mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In August 1998 the regional office reduced the veteran's 
award of improved disability pension effective in June 1995 
based on wages for the veteran of $987 and wages for his 
spouse of $2,586.  This action resulted in an overpayment of 
$9,481.  Later, the veteran's award was adjusted to pay him 
benefits for the period from June 1995 to June 1996 based 
only on wages for him of $987.  The overpayment was reduced 
to $1,236 and the balance of the overpayment was later 
reported to be $956.  

In September 1998 the veteran was notified of the 
indebtedness and of his right to request a waiver within 180 
days from the date of notification.

A copy of a report of contact in the claims file dated in 
December 1998 reflects a telephone call from the veteran to 
the Debt Management Center (DMC) during which he requested an 
audit of his account and an explanation of the overpayment in 
writing.  This report by an employee of the debt management 
center is brief and somewhat ambiguous.  The prior letter 
from the DMC which had informed him of the overpayment had 
invited a telephone call if he had any questions.  The 
veteran is uneducated and he apparently made the telephone 
call referred to without the assistance or advice of a 
representative.  The Court of Appeals for the Federal Circuit 
and the Court of Appeals for Veterans Claims have repeatedly 
indicated that initial expressions of disagreement with 
decisions need not be clear or specific.  See for example 
Ledford v. West, 136 F.3d 776 (1998) and Gallegos v. Gober, 
14 Vet. App. 50 (2000).  Under the circumstances, it is the 
Board's judgment that there is a reasonable probability that 
the December 1998 call from the veteran was also intended to 
constitute a request for waiver of recovery of the 
overpayment.  If it was intended to constitute a request for 
waiver of recovery of the overpayment, it was timely 
submitted and therefore the waiver request may be considered 
on its merits.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  In 
arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.


ORDER

There is a reasonable probability that the veteran did intend 
to communicate a request for waiver of recovery of the 
overpayment of improved disability pension benefits in a 
timely manner.  The appeal is granted to this extent.  


REMAND

Since the Board has determined that a request for waiver of 
recovery of the overpayment of improved disability pension 
benefits was timely submitted, the waiver request must be 
considered on its merits.  Further, in communications of 
August 1999 and October 1999 the veteran made various 
assertions which appear to be contesting creation of the 
overpayment.  The question of whether the overpayment was 
properly created is inextricably intertwined with the waiver 
question and must be considered prior to consideration of the 
request for waiver of recovery of the indebtedness.

The record indicates that the veteran terminated his 
employment on March 22, 1995.  His employer in July 1995 
indicated that he had last been paid on March 24, 1995, in 
the amount of $597.  No subsequent income has been 
documented.  The source of the wages of $987 charged to the 
veteran for the period from June 1995 to June 1996 is 
unclear.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The regional office should review the 
calculation of the overpayment of 
improved disability pension charged 
against the veteran.  In particular, 
information pertaining to the $987 in 
wages counted against the veteran should 
be included in the claims file.  If this 
information consists of protected 
information contained in the Income 
Verification Match (IVM) file, that file 
should be sent to the Board for review in 
accordance with established procedures 
for transfer of such files.  

2.  The veteran should be provided an 
audit reflecting the amounts paid and the 
amounts due during the period of the 
overpayment.  

3.  If it is determined that the 
overpayment was properly created, the 
veteran's request for waiver of recovery 
of the overpayment should be reviewed by 
the Committee on Waivers and Compromises 
on its merits.  If the determination is 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case which 
includes the manner in which the 
overpayment was calculated, including the 
countable income that was the basis for 
the overpayment and the reason(s) for 
denial of the request for waiver of 
recovery of the overpayment.  They should 
then be afforded an appropriate time in 
which to respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice. 

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted regarding the remaining 
issues in this case pending completion of the requested 
action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




